--------------------------------------------------------------------------------

Exhibit 10.1
 
WAIVER AND AMENDMENT NO. 8
TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT




THIS WAIVER AND AMENDMENT NO. 8 (this “Agreement”) is entered into as of March
11, 2010, by and among BEST ENERGY SERVICES, INC (f/k/a HYBROOK RESOURCES
CORP.), a corporation organized under the laws of the State of Nevada (“Best”),
BOB BEEMAN DRILLING COMPANY, a corporation organized under the laws of the State
of Utah (“BBD”) and BEST WELL SERVICE, INC., a corporation organized under the
laws of the State of Kansas (“BWS”) (Best, BBD and BWS, each a “Borrower”, and
collectively “Borrowers”), the financial institutions party hereto
(collectively, the “Lenders” and individually a “Lender”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”).
 
BACKGROUND
 
Borrowers, Lenders and Agent are parties to that certain Revolving Credit, Term
Loan and Security Agreement dated as of February 14, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Agent and Lenders provide Borrowers with certain financial
accommodations.
 
Borrowers have requested that Agent and Lenders waive certain Events of Default
that have occurred and are continuing and amend certain provisions of the Loan
Agreement as hereafter provided, and Agent and Lenders are willing to do so on
the terms and conditions hereafter set forth.


NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent or
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.             Definitions.  All capitalized terms not otherwise defined or
amended herein shall have the meanings given to them in the Loan Agreement.
 
2.             Reservation of Rights: Borrowers acknowledge that the Events of
Default set forth on Schedule I hereto (collectively, the “Existing Defaults”)
have occurred and are continuing under the Loan Agreement.
 
Subject to Section 3 of this Agreement, Borrowers further acknowledge that:
 
(a)           As a result of the Existing Defaults, Agent has the immediate
right to exercise its rights and remedies under the Loan Agreement, the Other
Documents or at law.
 
(b)           To the extent Agent makes any additional Advances after the date
hereof, such Advances shall not constitute either a waiver of, nor agreement to
forbear by Agent with respect to, any past, present or future violation, Event
of Default under the Loan Agreement or the Other Documents, including, without
limitation, the Existing Defaults.  No such additional Advances by Agent shall,
directly or indirectly, in any way whatsoever, impair, prejudice or otherwise
adversely effect Agent’s right at any time and from time to time to exercise any
right, privilege or remedy in connection with the Loan Agreement or related
documents or amend or alter the provisions of the Loan Agreement or the Other
Documents or constitute a course of dealing or other basis for altering any
Obligation of Borrowers or any other Person or any right, privilege or remedy of
Agent under the Loan Agreement or the Other Documents.

 
1

--------------------------------------------------------------------------------

 
 
(c)           Although Agent is not presently taking any immediate action with
respect to any of the Existing Defaults except as set forth above, Agent hereby
reserves all its rights and remedies under the Loan Agreement, the Other
Documents and applicable law, and its election not to exercise any such right or
remedy at the present time shall not (a) preclude Agent from ceasing at any time
to make Advances, (b) limit in any manner whatsoever Borrowers’ obligation to
comply with, and Agent’s right to insist on Borrowers’ compliance with, each and
every term of the Loan Agreement and the Other Documents or (c) constitute a
waiver of any Event of Default or any right or remedy available to Agent under
the Loan Agreement, the Other Documents or applicable law, and Agent hereby
expressly reserves its rights with respect to the same.
 
(d)           No failure or delay on the part of Agent in exercising any right
or remedy under the Loan Agreement and no course of dealing between Borrowers
and Agent shall operate as a waiver of any such right or remedy nor shall any
single or partial exercise of any right or remedy under the Loan Agreement
preclude any other or further exercise thereof or the exercise of any other
right or remedy under the Loan Agreement.  Agent expressly reserves all of its
rights and remedies under the Loan Agreement.
 
3.           Conditional Waiver.  Subject to the satisfaction of Section 5
below, upon the occurrence of the Initial Equity Proceeds Application Date (as
defined in the Loan Agreement after giving effect to this Agreement), as
determined by Agent in its sole discretion, Agent and Lenders hereby waive the
Existing Defaults.  Notwithstanding the foregoing, the conditional waiver of the
Existing Defaults set forth above does not establish a course of conduct between
Borrowers, Agent and Lenders and the Borrowers hereby agree that Agent and
Lenders are not obligated to waive any future Events of Default under the Loan
Agreement or the Other Documents.
 
4.           Amendment.  Subject to the satisfaction of Section 5 below, the
Loan Agreement is hereby amended as follows:
 
(a)           Section 1.2 of the Loan Agreement is hereby amended by
inserting  the following defined term in its appropriate alphabetical order:
 
“Initial Equity Proceeds Application Date” means the date on which the amount of
funds deposited into the escrow account established at PNC in connection with
the issuance of Equity Interests by Best totals at least $1,000,000 and such
funds are released from escrow and are applied to repay Revolving Advances
outstanding under this Agreement.

 
2

--------------------------------------------------------------------------------

 
 
(b)           Section 1.2 of the Loan Agreement is hereby amended by amending
and restating the following defined terms to read in their entirety as set forth
below:
 
“Minimum Rig Utilization” shall mean, for any applicable period, the aggregate
number of hours billed for Rigs of BWS during such period.
 
“First Special Advance Period” shall mean the period commencing on March 9, 2010
and ending on March 20, 2010.
 
“Second Special Advance Period” shall mean the period commencing upon March 21,
2010 and ending on the earlier to occur of (x) a Successful Equity Offering or
(y) March 31, 2010.
 
“Special Advance Amount” shall mean (w) $2,400,000 during the First Special
Advance Period, (x) during the Second Special Advance Period, the lesser of (I)
$1,750,000 and (II) the difference between (a) $2,400,000 and (b) 65% of the net
cash proceeds received by Best from the issuance of any Equity Interests, (y)
during the Third Special Advance Period,  the lesser of (I) $1,000,000 and (II)
the difference between (a) $2,400,000 and (b) 65% of the net cash proceeds
received by Best from the Successful Equity Offering and (z) $0 at all other
times; provided that for the avoidance of doubt, if a Successful Equity Offering
has not occurred on or prior to March 31, 2010, the Special Advance Amount shall
be $0 at all times on and after such date.
 
“Successful Equity Offering” means an offering of Equity Interests by Best that
results in Best receiving by no later than March 31, 2010, net cash proceeds in
an amount not less than $2,150,000 on terms and conditions satisfactory to Agent
in its sole discretion, and all net proceeds of which are used to repay
outstanding Revolving Advances.
 
“Third Special Advance Period” shall mean the period commencing upon the
occurrence of a Successful Equity Offering and ending on March 31, 2011.
 
(c)           Section 2.21(a) of the Loan Agreement is hereby amended by
deleting the fourth, fifth and sixth sentences thereof.
 
(d)           Sub-clause (d) of Section 4.3 is hereby amended to read in its
entirety as set forth below:
 
“(d) dispositions of Equipment for cash to the extent that such cash proceeds
are remitted to Agent to be applied pursuant to Section 2.21(a).”
 
(e)           Sections 6.5(a), (b) and (c) are hereby amended to read in their
entirety as set forth below:

 
3

--------------------------------------------------------------------------------

 
 
“(a)           Fixed Charge Coverage Ratio.  Cause to be maintained as of the
end of each fiscal quarter set forth below, for the twelve month period ending
on the last day of such fiscal quarter, a Fixed Charge Coverage Ratio of not
less than the ratio set forth in the table below for such period:
 
Twelve Month Period Ending:
Minimum Fixed Charge Coverage Ratio:
March 31, 2010
No Test
June 30, 2010
No Test
September 30, 2010
No Test
December 31, 2010
No Test
March 31, 2011 and each fiscal quarter ending thereafter
1.00 to 1.0



 
(b)           Minimum EBITDA.  Maintain as of the end of each fiscal quarter set
forth below, for the applicable period ending on the last day of such fiscal
quarter, EBITDA of Borrowers on a Consolidated Basis of at least the amount set
forth opposite such fiscal quarter:
 
Period:
Minimum EBITDA
Three month period ending March 31, 2010
$130,000
Six month period ending June 30, 2010
$700,000
Nine month period ending September 30, 2010
$1,400,000
Twelve month period ending December 31, 2010
$2,200,000
Twelve month period ending March 31, 2011 and each twelve month period ending on
the final day of each fiscal quarter thereafter
No Test



 
(c)  Minimum Rig Utilization.  Cause to be maintained as of the end of each
fiscal quarter set forth below, for the applicable period ending on the last day
of such fiscal quarter, Minimum Rig Utilization for BWS of not less than the
number set forth in the table below opposite such fiscal quarter:
 
Period:
Minimum Rig Utilization:
Three month period ending March 31, 2010
5,325 hours
Six month period ending June 30, 2010
14,825 hours
Nine month period ending September 30, 2010
25,450 hours
Twelve month period ending December 31, 2010
36,225 hours
Twelve month period ending March 31, 2011 and each twelve month period ending on
the final day of each fiscal quarter thereafter
47,125 hours



 
4

--------------------------------------------------------------------------------

 
 
(f)            Section 6.5 is hereby amended by adding the following clause (d)
to the end thereof:
 
(d)           Minimum Repayments of Term Loan from Sales of BBD
Equipment.  Cause as of the end of each period set forth below, for the
applicable period ending on the last day of such period, mandatory repayments of
the Term Loan from the sale of Equipment owned by BBD of not less than the
amounts set forth in the table below opposite such period:
 
Period:
Amount:
One month period ending March 31, 2010
$375,000
Three month period ending May 31, 2010
$975,000
Five month period ending July 31, 2010
$1,575,000
Seven month period ending September 30, 2010
$2,175,000
Nine month period ending November 30, 2010
$2,775,000
Eleven month period ending January 31, 2011
$3,375,000
Thirteen month period ending March 31, 2011
$3,750,000



 
(g)           Section 9.7 of the Loan Agreement is hereby amended by adding the
following sentence to the end thereof:
 
“Notwithstanding the foregoing, Borrowers shall furnish Agent audited financial
statements for the fiscal year ended December 31, 2009, no later than March 31,
2010.”
 
(h)           Section 9.9 if the Loan Agreement is hereby amended by adding the
following sentence to the end thereof:
 
“Notwithstanding the foregoing, Borrowers shall furnish Agent monthly financial
statements for the month ended January 31, 2010 no later than March 15, 2010.”
 
5.             Conditions of Effectiveness.  This Agreement shall become
effective when Agent shall have received:
 
(a)           four (4) copies of this Agreement executed by the Required Lenders
and each Borrower;
 
(b)           the $5,000 portion of the Closing Amendment Fee (as defined in
Section 6 below) payable on the date hereof; and

 
5

--------------------------------------------------------------------------------

 
 
(c)           such other certificates, instruments, documents, agreements and
opinions of counsel as may be required by Agent or its counsel, each of which
shall be in form and substance satisfactory to Agent and its counsel.
 
6.             Amendment Fees.  As consideration for entering into this
Agreement, Borrowers agree to:
 
(a)           pay to Agent, for the ratable benefit of the Lenders, an amendment
fee in the amount of $10,000 (the “Closing Amendment Fee”), which fee shall be
fully earned on the date hereof and which fee shall be payable (x) $5,000 on the
date of this Agreement and shall be charged to Borrowers’ Account and (y) $5,000
on April 10, 2010 or upon demand by Agent after the occurrence of a Default or
an Event of Default, and which may be charged to Borrower’s Account on such
date.
 
(b)           pay to Agent, for the ratable benefit of the Lenders, the
Contingent Amendment Fee (as defined in Amendment No. 5) to the extent payable
pursuant to (i) Section 6(b) of that certain Waiver and Amendment No. 5 to
Revolving Credit, Term Loan and Security Agreement, dated January 13, 2010
(“Amendment No. 5”), (ii) Section 6(b) of that certain Waiver and Amendment No.
6 to Revolving Credit, Term Loan and Security Agreement, dated February 3, 2010
(“Amendment No. 6”) and (iii) Section 6(b) of that certain Waiver and Amendment
No. 7 to Revolving Credit, Term Loan and Security Agreement, dated February 19,
2010 (“Amendment No. 7”); and
 
(c)            issue to Agent, on the date of this Agreement,  a common stock
purchase warrant in form and substance satisfactory to Agent, for 250,000 shares
of common stock of Best at an exercise price of $0.10 per share (the “Additional
Warrant”), it being understood that the New Warrant is being issued in addition
to the New Warrant delivered pursuant to Section 6(c) of Amendment No. 7.
 
 
7.
Conditions Subsequent.

 
(a)           The Initial Equity Proceeds Application Date shall have occurred
by no later than March 20, 2010.
 
(b)           A Successful Equity Offering shall have occurred by no later than
March 31, 2010, on terms and conditions satisfactory to Agent in its sole
discretion, and all proceeds of a Successful Equity Offering shall be used to
repay the outstanding Revolving Advances.
 
8.             Representations, Warranties and Covenants.  Each Borrower hereby
represents, warrants and covenants as follows:
 
(a)           This Agreement and the Loan Agreement constitute legal, valid and
binding obligations of such Borrower and are enforceable against such Borrower
in accordance with their respective terms.
 
(b)           Upon the effectiveness of this Agreement, each Borrower hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended or waived hereby and agrees
that all such covenants, representations and warranties shall be deemed to have
been remade as of the effective date of this Agreement.

 
6

--------------------------------------------------------------------------------

 
 
(c)           The execution, delivery and performance of this Agreement and all
other documents in connection therewith has been duly authorized by all
necessary corporate action, and does not contravene, violate or cause the breach
of any agreement, judgment, order, law or regulation applicable to any Borrower.
 
(d)           No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Agreement (other than the Existing
Defaults).
 
(e)           No Borrower has any defense, counterclaim or offset with respect
to the Loan Agreement or the Obligations.
 
9.             Effect on the Loan Agreement.
 
(a)           Upon the effectiveness of this Agreement, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Loan Agreement as amended
hereby.  Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.  This Agreement shall constitute an “Other Document” for
all purposes under the Loan Agreement.
 
(b)           Except as expressly provided herein, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Agent or any Lender, nor constitute a waiver of any provision
of the Loan Agreement, or any other documents, instruments or agreements
executed and/or delivered under or in connection therewith.
 
10.           Release.  The Borrowers hereby acknowledge and agree that:  (a)
neither they nor any of their Affiliates have any claim or cause of action
against Agent or any Lender (or any of Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) Agent
and each Lender have heretofore properly performed and satisfied in a timely
manner all of their respective obligations to the Borrowers under the Loan
Agreement and the Other Documents.  Notwithstanding the foregoing, Agent and
each Lender wish (and the Borrowers agree) to eliminate any possibility that any
past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect any of Agent’s or such Lender’s rights, interests,
security and/or remedies under the Loan Agreement and the Other
Documents.  Accordingly, for and in consideration of the agreements contained in
this Agreement and other good and valuable consideration, each Borrower (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (each a “Releasor” and collectively, the “Releasors”)
does hereby fully, finally, unconditionally and irrevocably release and forever
discharge Agent, each Lender and each of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (each a “Released Party”
and collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof arising out
of, connected with or related in any way to this Agreement, the Loan Agreement
or any Other Document, or any act, event or transaction related or attendant
thereto, or Agent’s or any Lender’s agreements contained therein, or the
possession, use, operation or control of any of the assets of agreements
contained therein, or the possession, use, operation or control of any of the
assets of the Borrowers, or the making of any advance, or the management of such
advance or the Collateral.

 
7

--------------------------------------------------------------------------------

 
 
11.           Governing Law.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York (other than those conflict of law rules that would defer to the
substantive law of another jurisdiction).
 
12.           Cost and Expenses.   Borrowers hereby agree to pay the Agent, on
demand, all costs and reasonable expenses (including reasonable attorneys’ fees
and legal expenses) incurred in connection with this Agreement and any
instruments or documents contemplated hereunder.
 
13.           Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
 
14.           Counterparts; Facsimile Signatures.  This Agreement may be
executed by the parties hereto in one or more counterparts of the entire
document or of the signature pages hereto, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.  Any signature received by facsimile or electronic transmission shall
be deemed an original signature hereto.




[Remainder of page intentionally left blank]


 
8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.



 
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and as Agent
         
By: /s/ A. Roger Craig
 
Name: A. Roger Craig
 
Title: Vice President
         
BEST ENERGY SERVICES, INC.
         
By: /s/ Mark G. Harrington
 
Name: Mark G. Harrington
 
Title: Chairman and CEO
         
BOB BEEMAN DRILLING COMPANY
         
By: /s/ Mark G. Harrington
 
Name: Mark G. Harrington
 
Title: Chairman and CEO
         
BEST WELL SERVICE, INC.
         
By: /s/ Mark G. Harrington
 
Name: Mark G. Harrington
 
Title: Chairman and CEO









[Signature Page to Waiver and Amendment No. 8]


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I


Existing Defaults


1.  Events of Default as a result of the failure of Borrowers to deliver to
Agent the monthly financial statements required pursuant to Section 9.9 of the
Loan Agreement for the months ended July 31, 2009, August 31, 2009 and January
31, 2010, in each case, during the time periods required by said Section.


2.  Events of Default as a result of the aggregate balance of Revolving Advances
outstanding exceeding the Formula Amount less, the aggregate Maximum Undrawn
Amount of all issued and outstanding Letters of Credit, in violation of Section
2.5 of the Loan Agreement


3.  An Event of Default as a result of the Borrowers’ failure to comply with the
Minimum EBITDA covenant set forth in Section 6.5(b) of the Loan Agreement for
the three month period ended September 30, 2009 and the three month period ended
December 31, 2009.


4.  An Event of Default as a result of the Borrowers’ failure to comply with the
Minimum Rig Utilization covenant set forth in Section 6.5(c) of the Loan
Agreement for the three month period ended September 30, 2009.


5. An Event of Default as a result of the Borrowers’ failure to satisfy the
conditions subsequent set forth in Section 7 of Amendment No. 5.


6. Events of Default as a result of the failure of Borrowers to deliver to Agent
the quarterly financial statements required pursuant to Section 9.8 of the Loan
Agreement for the quarter ended December 31, 2009 during the time period
required by said Section.


7. An Event of Default as a result of the Borrowers’ failure to satisfy the
conditions subsequent set forth in Sections 7(b) and (c) of Amendment No. 6.


8.  An Event of Default as a result of the Borrowers’ failure to satisfy the
conditions subsequent set forth in Section 7 of Amendment No. 7.
 
 

--------------------------------------------------------------------------------